Exhibit 10.1

 

Description of 2011 Cash Bonus Arrangements for Named Executive Officers

 

·                  Each named executive may receive a cash bonus for 2011 based
on a percentage of that executive’s base salary as in effect at the time of the
determination of the bonus.

 

·                  One half of the bonus percentage will be determined by the
Company’s overall financial performance, as measured by the Company’s fully
diluted earnings per share for fiscal year 2011.

 

·                  One half of the bonus percentage will be determined by the
executive’s individual performance, as measured by factors the Compensation
Committee may deem appropriate.

 

·                  The aggregate target bonus for our chief executive officer
will be 100% of his base salary.

 

·                  The aggregate maximum bonus for our chief executive officer
will be 200% of his base salary.

 

·                  The aggregate target bonus for our chief financial officer
will be 65% of his base salary.

 

·                  The aggregate maximum bonus for our chief financial officer
will be 130% of his base salary.

 

·                  The overall maximum bonus percentages also may be increased
or reduced based on the Company’s financial performance.

 

--------------------------------------------------------------------------------